Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  

Non-Final Office Action
DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 21-40, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Saito (US-PGPUB-NO:  US20040190274)(As to claim 21, 29, 31, 35, Saito discloses):21. (new) A multi-die package [Fig. 7], comprising:a substrate [Para. 36: "substrate"];a plurality of first dies mounted on the substrate [Fig. 8, Also, Para. 85: " Bare chips can also be mounted on a previously patterned substrate"], comprising a first plurality of routers to facilitate off-package communication [Para. 105: " communication with another board, for example a motherboard or another expansion board"], wherein respective dies of the plurality of first dies perform processing [Para. 55: " data can be conveyed to the daughter card 205 for processing through the database component"; wherein, the “first die” among plurality of others (i.e. daughter card) performs the processing (i.e. database)];and an input/output I/O) die [Para. 11: "input output"] mounted on the substrate [Para. 62, "mounted", "substrate"], configurable to support external memory interfaces, comprising a second plurality of routers to facilitate off-package communication [Para. 11: "for example, the MCM 105 may interface with its own memory (e.g., local or remote) for instructions, data storage and data buffering"], with the first dies by interfacing with the first plurality of routers wherein the I/O die facilitates off-package communication, between the plurality of first dies and one or more off-package devices via the substrate [Fig. 1, 115].
    PNG
    media_image1.png
    405
    637
    media_image1.png
    Greyscale
(As to claim 22, 32, Saito discloses):22. (new) The multi-die package of claim 21 [Fig. 7], wherein the I/O die is configurable to support double data rate (DDR)- [Para. 65: "DDR"], external memory interface [Para. 47: "memory", "interface"; also, Para. 59, "interfaces"].(As to claim 23, Saito discloses):23. (new) The multi-die package of claim 22 [Fig.7], wherein the plurality of first dies and the I/O die are communicatively coupled [Para. 32: "input output", "coupled"] via the substrate via one or more channels formed in the substrate [Para. 32, 36: "via", "substrate"].(As to claim 24, Saito discloses):24. (new) The multi-die package of claim 22 [Fig. 7], comprising a packet transfer system spanning the plurality of first dies and the I/O die [Para. 129: " memory bus or memory controller, a peripheral bus or external bus"], wherein the packet transfer system [Para. 9: "transfer", "system"] comprises the first plurality of routers and the second plurality of routers to route data packets between the plurality of first dies and the I/O die [Para. 134: " packet switching network"].(As to claim 25, Saito discloses):25. (new) The multi-die package of claim 21 [Fig. 7], wherein respective dies of the plurality of first dies have a first size and the I/O die has a second size that is different than the first size [Fig. 7, 731 and 732 having different sizes].
    PNG
    media_image2.png
    311
    511
    media_image2.png
    Greyscale
(As to claim 26, 40 Saito discloses):26. (new) The multi-die package of claim 21 [Fig. 7], wherein:the plurality of first dies are fabricated using a first process technology [Para. 12: "technology to achieve reduced size… "];the I/O die is fabricated using a second process technology [Para. 12: "technology to achieve reduced size,…"];and the first process technology is different than the second process technology [Note: die, IO are known to be fabricated using different process technology].(As to claim 27, 33, 37, Saito discloses):27. (new) The multi-die package of claim 21 [Fig. 7], wherein a die of the plurality of first dies comprises a security module to authenticate data for the die of the plurality of first dies [Para. 72: " security through encryption"].(As to claim 28, Saito discloses):28. (new) The multi-die package of claim 21 [Fig. 7], wherein respective dies of the plurality of first dies comprise a respective router of the first plurality of routers [Para. 134: " router, a network PC, a workstation, a microprocessor based appliance"].(As to claim 29, Saito discloses):29. (new) The multi-die package of claim 28 [Fig. 7], wherein the respective router facilitates communication of packetized data to a destination processor [Para. 68, 70: "facilitates", "communication", "data"].(As to claim 30, 34, 36, Saito discloses):30. (new) The multi-die package of claim 21 [Fig. 7], wherein the one or more off-package devices comprise Random-Access Memory (RAM), Read-Only Memory (ROM) [Para. 65: "ROM"], flash memory [Para. 44, "memory", "storage"], one or more hard drives [Para. 131: " magnetic disk drive, floppy disk drive, tape drive"], a network interface [Para. 59: "interface"], one or more host processors [Para. 33: "host", "processor"], or any combination thereof.(As to claim 38, Saito discloses):38. (new) The system of claim 35, comprising a network interface configurable to communicate with one or more devices external to the package [Para. 11: " packaging/interfacing between one or more Multi Chip Modules (MCM) and a related processing and/or communications architecture."].(As to claim 39, Saito discloses):39. (new) The system of claim 35, wherein:the plurality of first dies and the I/O die are communicatively coupled via the substrate via one or more channels formed in the substrate [Fig. 9];and wherein respective dies of the plurality of first dies have a first size and the I/O die has a second size that is different that the first size [Fig. 9, 732 and 733 are different sizes compared to 724 and 722].
    PNG
    media_image3.png
    350
    596
    media_image3.png
    Greyscale

Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851